--‘a.        OF,THE ATTORNEY    GENERAL   OF TEXAS
        ..
                       AUSTIN
     8am8'appaarlng‘b8roro 8aM arrleqw author1s8dto
     take 8uoh Wmowledgmnt,    8nd stating that hehad
    .emmat8d th8 8ue8 for th8 aon8ld8ra~lonand purptiser
     therein 8trtedt 8nd the offlo8t talkingrush aokziowl-
     edgment ah&U maka a 0uWXlaate th8roof, rign and
    -realthe atm vith him real OS offlaei'
            Qrt.66c6;     horrlMrtakfRgth8     mkaovledg~
       ment of a deed, OF other instrument of writing;-mmt
       plaoe th8reon his offlolal oertitlaate,signed by
       him end given uudar his wrl of offloe; 8ub8tantlaU7
       in form as hereirdtsr   pre8ar'ibed."
           Artlole SOa, ti am8ndedi 8~8, authoric88    a alerk
ai tho.dl8triotaouct, a judge or 8lerk of the ciouat7oourt,
and aotarler publla to tak8 aokaowld&mantrc Ju8tloer of ths
pesos two ex offlofo not8rler publio, however, for the pur-
po8.8 .ofthlr oplgfon it 18 not n8oe88ar7 to 0cm81d8c a joage
0s the oountfaoart,notml*r publlaj aud ju8tlo88 of th8 peaat,
@ii0are 8x off1010notu%er publlor The only ootmty o~iiofale
lthoare legelly aathozk8d to take aaknowledglllent8and whose
cieputier nuy 1sgsUy take acknowledgBIRnt8ire aleek of th8
dS.8triotuorirtand okrk8 of the huaty aourti
              We quota from Texas JtWepmdenoei Volume1, plleo
433,   i8,   follow8t              ..
   :
            .%hd+       itib      atWit        the   pwsr      to    take w+
       know~$8~             ns   ortea
                              3rw8'7    ooarsrred ttp&
       the &pat188 0f'0rsl~?8    0 *ore quallfi8ddi
       rtwh power has at parlous          tlmss been oanforred               upon
       d8 utp dirtriot oZark8 rod d&put7 ooouty olerksi
       Buv lroa In the rbrenae ot 8~~~88  rtrtutaq  au-,                            ~,
       thor*tion      it  80ems thst      If    M    orf&oer        ha   8Uthcir~
       iti    to'taks 8oIulovle~t8 hi* regQlu17 a ol.nl+
       eiddspatlea aa@.lnT~rt~d'ylth~Uk@ polmr$ 38
       that sa ~aahaowledgmMttaken bsrore i de raoto
       dsputr 08.a~ wthorlsqd drfloer   is :mUdi  Iero ~8.~
       u7 oall MAent1an.t~ ths~ruls~-notfood later -
       that when an aoknowledgma~ is taken before a dep-
       ut it 18 proper rm ha to u88 law ain naamrod
       0ftlOI title, uld that,ur l   wJvl8dgm8llt I8 not
       vItlat8d bf the fu3t that the offloe* taking It
       slgued as a lrpmlal@ deputy.*
HopOrable J. D.Iawy,                    MS3




        482,      !Equote further
                    fCllOWSt
                                              from   Zeus      J~rl8prwhnc8,       Volume 1,

             ‘Th8 St&tUtCl  r.qUilWS that the~certlflcatebe
        rigned by the officer before whoa f&m aCknCwl8dg-
        mnt, Wag tSkM, and colppllanCs   with this r8qoire-
        mnt 18 o88ential to th8 raWlfty of the certiricate.
        In ccnformltywith the rule generally preoalllngin
        0th.F StatSS, th. TOuS d.CiSioPI hold tllatth8 io-
        sertlon of the name of the offloor in tha bodr of
        the cortffiaate-- in aecordaucewith a ocmmon
        prastioe to prepare the aertlflcatein tadvanceSO
        th&t the OffiCOl'  hu olil7t0 Oia bi8 ILuDb--18
        not Such a S%@&AlI'O a8 Will   OUpply th@ OPrio8iCNl
        to sign at tb8 aonClu8lCn.
                  When au a&nCwledgment is tak8n boforo a dop-
        uty  of a duly qurliflsd officer, the d8Quty may
        Si&$S hi8  OM Euw      tiaar,  -0ithO’At   ti80   wOrtin(l    th.
        na316 Of hi8 ~fttCi~1,        Md     M   MtkUCtllOdgunt    th&t
        is in Other rOSpeCt.8       PbRUhW      18 IlOtvltlated bs
        the faot that the off16 signs as 'special*d&p-
        uty, for the word 'racial' mCrybo rejected 88 SIW-
        plusage.’

245:
             ~?Adeputy awnty elsrk has the power to take
        88ltnorrl8&8SMt8 urb tS&iStSt deeds. & 88tS b7
        VfFtUS Of hi8 OvllOff;08 unbar th8 law, and -7 tsks
        and certify Foot 08 lsknowlodgmentof 8 dmd wltb-
        out autnp h&i princlpalr'
                  fn    ViSW   Of th8    fOFOgOing          UlthCPfti.8,       fOU WS   FSS-
         adT$SCd t&t i&&&S the.oplnlan Cf this dS&TMtBdt
p8Ctftllly
that    d.plrty        SOS&7    S%Wk8     urri   ii&pUty  d.lStriOt        Old      b8VS th8
power    aad legal ruthoritg              to talu      MkMWwtS                   w tirtlu      of
tiholrown officer under the law.withoutmmlng thrir pinolp@laI